UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE TO TENDER OFFER STATEMENT UNDER SECTION 14(D)(1) OR SECTION 13(E)(1) OF THE SECURITIES EXCHANGE ACT OF 1934 PUTNAM MASTER INTERMEDIATE INCOME TRUST (Name Of Subject Company (Issuer)) PUTNAM MASTER INTERMEDIATE INCOME TRUST (Name of Filing Persons (Offeror)) Common Shares of Beneficial Interest Without Par Value (Title of Class of Securities) (CUSIP Number of Class of Securities) Charles E. Porter Executive Vice President Putnam Master Intermediate Income Trust One Post Office Square Boston, Massachusetts 02109 (617) 292-1000 (Name, address and telephone number of person authorized to receive notices and communications on behalf of filing persons) with copies to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 (617) 951-7000 CALCULATION OF FILING FEE Transaction Valuation Amount Of Filing Fee Not Applicable* Not Applicable* * A filing fee is not required in connection with this filing as it relates solely to preliminary communications made before the commencement of a tender offer. Check the box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number or the Form or Schedule and the date of its filing. Amount Previously Paid: N/A Form or Registration No.: N/A Filing Party: N/A Date Filed: N/A Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: third-party tender offer subject to Rule 14d-1. issuer tender offer subject to Rule 13e-4. going-private transaction subject to Rule 13e-3. amendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer: FOR IMMEDIATE RELEASE SHAREHOLDERS MEDIA 1-800-225-1581 Sinead Martin Putnam Investments 617-760-8515 PUTNAM TO PAY MARCH DIVIDEND IN CASH TO SHAREHOLDERS OF PUTNAM MASTER INTERMEDIATE INCOME TRUST Suspension of dividend reinvestment plan for the month of March BOSTON, Massachusetts (February 20, 2008)  Putnam Investments announced that it will suspend the dividend reinvestment plan of Putnam Master Intermediate Income Trust (NYSE: PIM) in March 2008 in connection with the previously announced tender offer. Instead, the March 2008 regular monthly dividend will be paid in cash to all shareholders of Putnam Master Intermediate Income Trust. Putnam expects to resume the dividend reinvestment plan for subsequent regular monthly dividends. On November 16, 2007, Putnam Investments and the Board of Trustees of the Putnam Funds announced that the Trustees had authorized Putnam Master Intermediate Income Trust to conduct a tender offer for 15% of the funds outstanding shares, with a purchase price set at 99% of the per-share net asset value (NAV) calculated as of the expiration date of the offer. As previously disclosed, the fund expects to commence the tender offer in the first quarter of 2008. About Putnam Investments Founded in 1937, Putnam Investments is one of the worlds oldest and largest money management firms. As of December 31, 2007, Putnam managed $186 billion in assets, of which $112 billion is for mutual fund investors and $74 billion is for institutional accounts. Putnam has offices in Boston, London and Tokyo. For more information, go to www.putnam.com . This announcement is not a recommendation, an offer to purchase, or a solicitation of an offer to sell shares of any fund. The fund has not commenced any self-tender offer described in this press release. Upon commencement of the tender offer, the fund will file with the Securities and Exchange Commission a tender offer statement on Schedule TO and related exhibits, including an offer to purchase, letter of transmittal, and other related documents.
